DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 
Claims 1,7-9,13,14 and 17-20 are pending. Claims 2-,10-12,15 and 16 have been cancelled. Claims 17-20 are new. Claims 1 and 8 have been amended.

All prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1,7-9,13,14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Buzzaccarini (US 2008/0032909) in view of in view of Sadlowski (US 2006/0111261).
De Buzzaccarini teaches liquid laundry detergent compositions (paragraph 0007) comprising 10-75% of a surfactant system (paragraphs 0049-0051) with 10-50% being anionic surfactant such as linear alkyl benzene sulfonate (paragraph 0061,0064), 5-20% being nonionic surfactant such as ethoxylated nonionic surfactants (paragraph 0055-0057), 1-30% water, 0.001-30% lactic acid, which meets the claimed limitation of organic acidulant which is an alpha-hydroxy acid that donates only 1 proton and has a calculated stability constant for Ca2+ ion of less than or equal to about 1.0 at a pH of about 4  (paragraph 0106-0107), 0-7%, preferably 2-5% non-aminofunctional solvents such as C3 alkylene glycol (propylene glycol, which meets the claimed limitation of humectant and polyhydric alcohol (paragraph 0075), sodium hydroxide neutralizer (paragraph 0106), fatty acids in concentrations of about 1%  (paragraph 0068,0092,0090),  and 0.001-70% adjuncts such as enzymes selected from amylases and proteases (paragraphs 0123-0124, 0130), preferably 3.5% enzymes taught in Table 1). De Buzzaccarini does not require the addition of citric acid as lactic acid can be used instead and citric acid is only taught as an optional alternate embodiment (paragraph 0106). De Buzzaccarini teaches washing a stained fabric with a wash solution containing the detergent (paragraph 0196 and 0214).
De Buzzaccarini does not teach the pH of the system.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed components at the claimed percentages from the teachings of De Buzzaccarini to arrive at the instantly claimed cleaning compositions and methods because De Buzzaccarini teach all the claimed ingredients in overlapping concentration ranges for a similar benefit of producing liquid detergents for use in laundering stained fabrics to produced laundered clothing with improved stain removal. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laundering compositions and methods of De Buzzaccarini by incorporating using a pH about 3.9 to about 5.2 composition as Sadlowski teach acidic laundry detergents with pH in the range of about 2 to about 6 comprising similar anionic and nonionic surfactants, enzymes and water effectively removes grease and bleachable stains and breaks up dingy deposits  on fabrics to effectively clean them during a wash cycle. It is the examiners central position that . 

Response to Arguments
Applicant's arguments filed regarding de Buzzaccarini in view of in view of Sadlowski have been fully considered but they are not persuasive. The examiner argues that the data Table 2 and 3 of the instant specification are not commensurate in scope with the claims and therefore not sufficient to provide evidence of unexpected results. The data in Table 2 and 3 are for compositions C and D which only contain a single species and concentrations of anionic, nonionic surfactant, fatty acid, humectant and organic acidulant, and not the broader limitations of the whole genuses and concentrations listed in the claim which can encompass thousands of different species. The narrow data shown in the tables cannot be extended to the genus and broader concentrations ranges of the claims. The data for pH 5.26 lactic acid ( 92%) in table 2 is similar to that for citric acid 90% at pH 4.97 and 97% at pH 5.37, so no unexpected effect seems present at pH 5.2 for 2 week stability. Since the data are not commensurate in scope with the claims, the prior art rejections are maintained as they are still sufficient to indicated obviousness as they contain similar components at overlapping concentrations ranges for a similar utility .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMINA S KHAN/Primary Examiner, Art Unit 1761